Citation Nr: 0732336	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for exophoria.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for peripheral 
neuropathy as a residual of a skull fracture.  

3.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and later decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In July 2003, the RO received a letter in which the veteran 
claimed that he had an auditory processing disorder (APD) as 
a result of the injury in service.  The veteran again 
asserted his APD claim in a May 2004 appeal.  Review of the 
file does not disclose any development or adjudication of 
this claim.  It is referred to the RO for appropriate 
disposition.  

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In June 2006, the Board denied increased ratings for the 
service-connected psychiatric disability and for a deviated 
nasal septum.  The issues of whether there was new and 
material evidence to reopen claims for service connection for 
exophoria and skull fractures and the claim for a higher 
rating for hearing loss were remanded for further 
development.  The requested development of the exophoria and 
hearing loss claims has been completed and the Board proceeds 
with its review of those appeals.  

The first issue was previously stated as whether new and 
material evidence has been presented to reopen a claim for 
service connection for exophoria.  As discussed below, this 
is an open claim and the issue is properly stated as 
entitlement to service connection for exophoria.  

The second issue was previously stated as whether new and 
material evidence has been presented to reopen a claim for 
service connection for a skull fracture.  As discussed in the 
remand below, this issue is properly stated as whether new 
and material evidence has been presented to reopen a claim 
for service connection for peripheral neuropathy as a 
residual of a skull fracture.  

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
peripheral neuropathy as a residual of a skull fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's exophoria is the result of injury in 
service.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by a pure tone threshold average of 30 decibels 
with discrimination ability of 88 percent (numeric 
designation II) on the right, and a pure tone threshold 
average of 29 decibels with discrimination ability of 84 
percent (numeric designation II) on the left.  


CONCLUSIONS OF LAW

1.  Exophoria was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria for a compensable rating for the service-
connected bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2003, and updated in May 2004, 
February 2005, July 2006, and January 2007, as well as a 
telephone conversation in May 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed in May 2004, 
February 2005, and July 2006 to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in June 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  

The notice pertaining to disability ratings and effective 
dates, required by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided to the 
veteran in July 2006.  Since the RO has not yet effectuated 
the grant of service connection, the veteran was not 
prejudiced by the late notice.  As to the bilateral hearing 
loss, the record shows the veteran had actual knowledge of 
his right to appeal for a higher evaluation, and did so.  
Because a compensable rating for a bilateral hearing loss is 
denied, any question as to the appropriate effective date is 
moot, and there can be no failure to notify prejudice to the 
veteran.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Service Connection

The veteran seeks service connection for exophoria, a 
tendency of his left eye to turn outward, which he contends 
resulted from an injury in service.  In order to establish 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Discussion of Procedural History

An April 1973 rating decision denied service connection for 
exophoria on the basis that it was a constitutional or 
developmental abnormality, not a disability under the law.  
Less than a year later, in April 1974, the RO received the 
veteran's notice of disagreement.  The statement of the case 
was issued later that month.  The veteran's timely 
substantive appeal was received in June 1974.  This action 
perfected the veteran's appeal.  

In July 1974, the RO received the veteran's request for a 
hearing on his appeal.  The RO hearing was held in September 
1974.  A May 1975 rating decision denied service connection 
on the basis that residuals of a left eye injury were not 
found on the last examination.  Other claims were granted.  
The perfected appeal on the exophoria issue was not forwarded 
to the Board.  

The veteran recently reasserted his exophoria claim.  A 
December 2002 rating decision denied service connection for 
exophoria because the evidence submitted was not new and 
material.  That decision referred to a February 2001 rating 
decision as having considered the issue.  Review of the 
February 2001 rating decision shows that it denied continued 
a noncompensable rating for anxiety neurosis and denied 
service connection for peripheral neuropathy, affecting the 
hands and feet.  The decision did not address the exophoria.  
A "code sheet" at the end of the decision summarized past 
decisions, including the denial of service connection for 
exophoria, but the February 2001 rating decision was not 
actually a decision on that issue.  Significantly, there is 
no evidence that the veteran was notified of a February 2001 
denial of service connection for exophoria.  Consequently, 
the Board finds that the December 2002 rating decision 
incorrectly stated and analyzed the exophoria issue.  The 
issue is properly stated as entitlement to service connection 
for exophoria and it is appropriately reviewed on a de novo 
basis considering all evidence of record.  

Discussion of Evidence

The service medical records show the veteran sustained a 
facial injury, with trauma to the left eye when he ran into a 
pole in March 1970.   

On VA examination in January 1973, the veteran gave a history 
of injuring the inner angle of the left eye during service.  
He was running and ran into a steel pole.  The veteran 
reported that, at the time of the injury, the left eye was 
swollen and it turned out.  It gradually improved and only 
turned out occasionally, when he was tired.  Examination 
disclosed a slight exophoria, especially of the left eye.  
Testing disclosed a crossed diplopia.  The impression was 
exophoria, involving the left eye mostly.  

On a subsequent VA ophthalmic examination in February 1975, 
the veteran reported that his left eye wandered when he was 
tired.  The examiner reported a normal eye examination, but 
did not rule out an occasional exophoria.  

The RO initially denied the claim on the assertion that it 
was congenital; however, there was no actual medical finding 
that it was congenital.  Neither was there a medical opinion 
linking exophoria to service or rejecting such a connection.  

Recent VA clinical records have been associated with the 
claims folder.  Some of them list a history of congenital 
exophoria.  However, these are merely histories and do not 
represent actual diagnoses or medical opinions based on 
examination of the veteran and his file.  

There is only one medical opinion of record which addresses 
the nexus question.  That was obtained in March 2007, in 
response to the Board's June 2006 remand.  A VA physician 
reviewed the claims folder and examined the veteran.  He 
concluded that exotropia of the left eye was more likely than 
not related to injury in service.  The diagnoses included 
monocular diplopia, left eye, when patient closes right eye, 
he sees double out of left eye.  It was also noted that the 
veteran had intraocular lenses in both eyes.  

Exotropia is a strabismus in which there is permanent 
deviation of the visual axis of one eye away from that of the 
other, resulting in diplopia; also called divergent or 
external strabismus and walleye.  Dorland's Illustrated 
Medical Dictionary, 593 (28th  ed., 1994).  Exophoria is a 
form of heterophoria in which there is deviation of the 
visual axis away from that of the other eye in the absence of 
visual fusional stimuli.  Also called exodeviation.  Id., at 
592.  

While the examiner used the term exotropia, rather than 
exophoria, in his diagnosis, they are both disorders 
involving divergence of the visual axis.  Thus, the Board 
concludes that the medical opinion linking the divergence of 
the veteran's visual axis to his injury in service supports 
his claim.  Since there is no competent opinion against such 
a connection, the Board grants the appeal.  

A Compensable Initial Rating for Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(d) (2007).  The rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38  C.F.R. Part 4, 
including 38 C.F.R. § 4.85 (2007).  The Court has noted that 
the assignment of disability ratings for hearing impairment 
are derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

On the authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
10
15
20
25
18
Left
15
10
20
25
18

Speech audiometry revealed speech recognition ability of 100 
percent correct in both ears.  These audiologic results 
produce a numeric designation of "I" for the right ear and 
"I" for the left ear.  When this numeric designation is 
applied to the rating criteria, the result is a 
noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2007).  

Service connection for a bilateral hearing loss was granted 
by a July 2003 RO decision.  Prior to that, on the authorized 
audiological evaluation in June 2003, pure tone thresholds, 
in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
Right
10
15
20
20
16
Left
20
15
20
20
19

Speech audiometry revealed speech recognition ability of 84 
percent correct in the right ear and 88 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "II" for the right ear and "II" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2007).  

On the authorized audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
10
15
15
20
15
Left
10
20
15
20
16

Speech audiometry revealed speech recognition ability of 96 
percent correct in both ears.  These audiologic results 
produce a numeric designation of "I" for the right ear and 
"I" for the left ear.  When this numeric designation is 
applied to the rating criteria, the result is a 
noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2007).  

An audiometric test was done in February 2005; however the 
examiner recommended that the results not be used for rating 
because the thresholds were inconsistent.  An ear, nose and 
throat consultation, in April 2005, noted that there might be 
various causes for the inconsistency, without determining any 
specific cause.  Testing in May 2005, again exhibited 
inconsistent results and was felt to suggest a functional 
overlay, rather than be a true measure of the hearing loss.   

On the authorized VA audiological evaluation, in March 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
25
35
35
30
Left
25
25
30
35
29

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and 84 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "II" for the right ear and "II" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2007).  

The Board has considered the veteran's June 2005 sworn 
hearing testimony, as well as his other statements and those 
of his wife.  While the veteran may feel that his hearing 
loss is so severe that a higher rating should be assigned, 
the objective findings by trained medical personnel are 
significantly more probative than lay witness descriptions in 
determining whether the service-connected disability meets 
the criteria for a higher rating.  In this case, the tests 
findings consistently show that the veteran's hearing loss 
does not meet the criteria for a compensable rating.  The 
audiology reports provide a preponderance of evidence against 
a compensable evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As this is an initial rating, the Board has considered the 
issues raised by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether staged ratings should be 
assigned.  Review of the record shows that the service-
connected hearing loss has not met the criteria for a 
compensable evaluation at any time.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board, as 
did the RO (see statement of the case dated in March 2004), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for exophoria is granted.  

A compensable initial rating for bilateral hearing loss is 
denied.


REMAND

The remand portion of the June 2006 Board decision discussed 
the holding of the Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  It was pointed out that it was not sufficient to 
discuss new and material evidence.  The notice required by 
VCAA must also notify the claimant of the evidence and 
information that is necessary to reopen the claim and the 
information that is necessary establish his entitlement to 
the underlying benefit.  In response to the Board's remand, 
the agency of original jurisdiction (AOJ) sent the veteran a 
VCAA notice letter which told him:
"Your claims were previously denied because of 
duplication or cumulative/redundant evidence does 
not constitute new and material evidence.  
Therefore, the evidence you submit must relate to 
this fact."  
That is not an adequate explanation.  It does not enlighten 
the veteran as to what evidence is needed to reopen his 
claim.  It does not comply with VCAA, Kent, or the remand of 
this Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the nature of the skull fracture issue 
is complicated.  At his June 2005 Board hearing, the 
undersigned asked the veteran what current residuals he had 
from the claimed skull fracture.  The veteran responded that 
he had a number of things including a deviated nasal septum, 
anxiety neurosis, eye position condition, headaches, and 
peripheral neuropathy.  Service connection has already been 
established for his injury residuals, including adjustment 
disorder with anxiety neurosis with depression, neuralgia of 
the left supraorbital nerve, headaches, tinnitus, a deviated 
septum (claimed as a fracture of the nose), fracture of the 
sinuses, and bilateral hearing loss.  This decision grants 
service connection for the left eye condition, exophoria.  It 
appears that the only outstanding disability the veteran is 
seeking service connection for as a residual of the skull 
fracture is peripheral neuropathy.  

Service connection for peripheral neuropathy was denied by 
the RO in a February 2001 rating decision.  The RO 
acknowledged that recent records contained diagnoses of 
peripheral neuropathy.  However, the claim was denied because 
there was no evidence of onset in service.  Consequently, new 
and material evidence would be evidence from a physician or 
other competent medical source that showed that peripheral 
neuropathy had its onset in service or that it was the result 
of disease or injury in service.  

The veteran's response to the February 2001 rating decision 
was received over a year later.  See 38 C.F.R. § 20.302.  The 
RO found that the veteran had not filed a timely notice of 
disagreement and treated the February 2002 letter as a new 
claim.  In a December 2002 rating decision, the RO found that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for peripheral 
neuropathy of the right and left upper extremities.  A timely 
notice of disagreement was received in January 2003.  A 
statement of the case addressing the request to reopen the 
claim for service connection for peripheral neuropathy is not 
of record.  However, since the veteran testified that his 
claim for skull fracture residuals encompasses peripheral 
neuropathy, the Board finds that the statement of the case on 
the skull fracture issue, and its appeal, put the matter 
within the jurisdiction of the Board.  The Board finds the 
issue is properly framed as: whether new and material 
evidence has been presented to reopen a claim for service 
connection for peripheral neuropathy as a residual of a skull 
fracture.  

The June 2006 Board remand also specified that the examiner 
should comment as to whether there is any evidence of the 
presence of residuals of a fracture of any bone in the area 
of the left eye.  Any X-rays or other diagnostic studies 
which were appropriate should have been performed.  If any 
residuals of fractures of the bones surrounding the left eye 
are found, the examiner should offer an opinion as to the 
likelihood that such residuals are related to the injury 
noted in service.  None of these were done.  As discussed 
above, the Court has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders and that VA has a 
duty to ensure compliance with the terms of the remand.   
Stegall, at 271.  

Accordingly, the issue of whether new and material evidence 
has been presented to reopen a claim for service connection 
for peripheral neuropathy as a residual of a skull fracture 
is REMANDED for the following action:  

1.  Send the veteran a VCAA notice that 
complies with Kent and tells him that in 
order to reopen his claim for service 
connection for peripheral neuropathy as a 
residual of a skull fracture he must 
submit new and material evidence that 
goes to show that peripheral neuropathy 
had it onset in service or that it was 
the result of disease or injury in 
service.  Emphasize the need for 
competent medical evidence on questions 
where medical expertise is needed.  

2.  Schedule the veteran for an 
examination of his facial bones to 
determine any current residuals of the 
facial injury in service.  The claims 
folder should be made available to the 
examiner prior to the examination.  Any 
tests or studies need to respond to the 
following questions should be done, 
including the appropriate X-rays studies 
of the facial bones.  The examiner should 
express an opinion on the following:  
        Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran's facial bones have residuals 
of the trauma in service?  If so, the 
residuals should be described.  If there 
are any facial bone abnormalities that 
the examiner feels are not related to the 
injury in service, the examiner should 
identify them with a complete explanation 
as to why the examiner feels they are not 
related to the injury in service.  
report

3.  Thereafter, readjudicate the request 
to reopen the claim for service 
connection for peripheral neuropathy as a 
residual of a skull fracture.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


